FILED
                            NOT FOR PUBLICATION                               MAR 16 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES DEJUAN MORRIS,                            No. 10-15688

              Petitioner - Appellant,             D.C. No. 3:06-cv-00493-ECR-
                                                  RAM
  v.

MICHAEL BUDGE; ATTORNEY                           MEMORANDUM *
GENERAL OF THE STATE OF
NEVADA,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                  Edward C. Reed, Senior District Judge, Presiding

                             Submitted March 14, 2011 **
                              San Francisco, California

Before: WALLACE, NOONAN, and CLIFTON, Circuit Judges.

       Petitioner-Appellant Charles Dejuan Morris, a Nevada state prisoner,

appeals from the district court’s denial of his petition for a writ of habeas corpus.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm for the reasons

stated in the district court’s opinion.